Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed on January 19, 2021 have been received.
Claims 31-34, 49, 50, 61 and 81-98 are pending in this application, claims 49, 50, 61 and 95-98 are withdrawn from further consideration, and claims 31-34 and 81-94 were examined on the merits to the extend they read on the elected species.

Answer to Arguments:
Withdrawn Rejection(s):
The rejection of claim 81 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn due to the amendments to claim 81 filed on 1/1/2021.
The rejection of claims 31-33, 81 and 91 under 35 U.S.C. 102(a)(1) as being anticipated by Delmotte, is withdrawn due to the amendments to claim 81 filed on 1/1/2021.
The rejection of claims 31, 32, 34, 81-84 and 88-91 under 35 U.S.C. 102(a)(1) as being anticipated by Chatzistavrou et al., is withdrawn due to the amendments to claim 81 filed on 1/1/2021.
The rejection of claims 31-34, 81-84 and 88-91 under 35 U.S.C. 103 as being obvious over Chatzistavrou et al., as applied to claims 31, 32, 34, 81-84 and 88-91 above, and further in view of Delmotte, is withdrawn due to the amendments to claim 81 filed on 1/1/2021.
The rejection of claims 31-34 and 81-94 under 35 U.S.C. 103 as being obvious over Chatzistavrou et al. as applied to claims 31, 32, 34, 81-84 and 88-91 above, and further in view of Johnson et al., is withdrawn due to the amendments to claim 81 filed on 1/1/2021.



Applicant arguments with respect to the above-mentioned rejections are moot because they are withdrawn and further in view of new ground of rejection issued due to the amendments to the claims filed on 1/19/2021.

Claim Rejections - 35 USC §112 - New Matter Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 31-34 and 81-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The added material which is not supported by the original disclosure is as follows: 
In claim 31 “prepared by hydrolysis of a fibrin material so as to provide the fibrin hydrolysate having a sorptive capacity for water that is at least two times that of the fibrin material”.

Applicant should specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

Conclusion:
No claim(s) is allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, in general, Monday - Friday, 8:00 AM -4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651